Citation Nr: 9904887	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-49 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant's countable income is within the limit 
for entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.  
He died in September 1995.  

An appeal has been taken from an October 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office, 
Milwaukee, Wisconsin, which determined that the appellant was 
not entitled to improved death benefits as surviving spouse 
of the veteran due to excess family income.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
May 1998 when it was remanded for further action.  The case 
is again before the Board for further appellate 
consideration.  


REMAND

The record reflects that in November 1995 the appellant 
submitted a claim for VA death pension benefits as surviving 
spouse of the veteran.  She indicated on the claim that she 
was in receipt of Social Security benefits of $628 per month.

In August 1996 the appellant indicated that she had a 
disabled adult child, [redacted], born in January 1956.  She 
indicated that she was in receipt of Social Security benefits 
of $822 per month and [redacted] was in receipt of Social 
Security benefits of $644 per month.

In September 1996 the appellant submitted a report of 
unreimbursed medical expenses in which she indicated that she 
paid $450 per month for herself and for [redacted].  

In June 1998 the regional office received information from 
the Social Security Administration that as of November 1995 
the appellant's Social Security benefit was $837.10 per month 
and the Social Security benefits for [redacted] were $628 per 
month.  Effective in December 1995 the Social Security 
benefits for the appellant were increased to $858.50 per 
month and those for [redacted] were increased to $644 per month.  
There were subsequent cost of living increases in December 
1996 and December 1997.  

The regional office received further information that the 
Medicare premium for the appellant was $41.10 per month in 
November 1995 and in December 1995 the premium was $46.10 per 
month.  It was indicated that her Medicare premiums in 1997 
were paid by the State and no longer deducted from her check.  
It was indicated that the Medicare premiums for [redacted] had 
been paid by the State.

The regional office later in June 1998 determined that the 
net countable income for the appellant, which included the 
income of [redacted], was $11,990 after deducting the applicable 
portion of unreimbursed medical expenses, or $5,591.  It was 
indicated that the net countable annual family income 
exceeded the maximum rate of $10,548 for a surviving spouse 
entitled to the aid and attendance allowance with one 
dependent child that was effective in December 1995.  It was 
noted that determinations had not been made as to whether the 
appellant was in fact entitled to the aid and attendance 
allowance or whether [redacted] was a helpless child since the 
highest possible income limit had been used to determine if 
entitlement would exist if all benefits were awarded.  

The Board notes that under the provisions of 38 C.F.R. 
§ 3.23(d)(6) and 38 C.F.R. § 3.272(m) where hardship is 
established, there shall be excluded from the available 
income of any child an amount equal to the amount by which 
annual expenses necessary for reasonable family maintenance 
exceeds the sum of countable annual income plus VA pension 
entitlement computed without consideration of the exclusion.  

The Board notes further that under the provisions of M21-1, 
Part IV, § 16.34, a claimant must allege that it would be a 
hardship to count a child's income before hardship is placed 
in issue.  That section further provides that although the 
claimant does not have to use the word "hardship," 
development should be initiated if there is a clear 
indication that hardship is being claimed.  In this case, the 
appellant has indicated that she and her son, [redacted], are 
both disabled and require medication, including Insulin twice 
a day for diabetes.  She has asserted that her son became 
disabled prior to reaching age 18.  She has maintained that 
she is nearly housebound and needs the assistance of someone 
in her house.  As noted previously, she has also indicated 
that she pays medical bills of $450 per month.  In the 
Board's opinion, the statements made by the appellant may be 
construed as a claim for exclusion of her child's income 
based on hardship.  That matter has not been considered by 
the regional office.  

In view of the aforementioned matters, the case is again 
REMANDED to the regional office for the following action:  

1.  The regional office should undertake 
the necessary development for a hardship 
claim including sending the appellant VA 
Form 21-0571, Application for Exclusion 
of Children's Income.  

2.  The regional office should then 
review the appellant's claim, including 
consideration of whether hardship is 
present and whether all or some portion 
of the income of [redacted] may be excluded 
from countable income under the 
provisions of 38 C.F.R. §§ 3.23(d)(6) and 
3.272(m) discussed above.  If in order, 
the appellant's entitlement to the aid 
and attendance or housebound benefit 
should also be determined as well as 
whether [redacted] may be considered a 
helpless child for VA purposes.  

3.  If the determination remains adverse 
to the appellant, she and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until she receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of the law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





- 5 -
